Exhibit 10.1



FIRST AMENDMENT
TO MEMBERSHIP INTERESTS PURCHASE AGREEMENT

     

This First Amendment to Membership Interests Purchase Agreement dated as of May
31, 2005 (this "Amendment"), is between CET Two, LLC, a Delaware limited
liability company ("Seller"), and TPF Calumet, LLC, a Delaware limited liability
company ("Buyer").



W I T N E S S E T H

:



     WHEREAS, Seller and Tenaska Power Fund, L.P., a Delaware limited
partnership ("TPF"), entered into the Membership Interests Purchase Agreement
(the "Agreement") dated as of March 24, 2005, whereby, subject to the terms and
conditions set forth therein, Seller agreed to sell to TPF, and TPF agreed to
purchase from Seller, all of the issued and outstanding membership interests in
Calumet Energy Team, LLC, a Delaware limited liability company, and in CET One,
LLC, a Delaware limited liability company, which together own, directly or
indirectly, all of the assets and business of an approximately 300 MW generating
facility located in Chicago, Illinois, known as the Calumet Energy Center;

     WHEREAS, TPF assigned its interests in the Agreement to Buyer under the
Assignment Agreement between TPF and Buyer dated as of May 24, 2005;

     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements set forth herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Seller and Buyer,
intending to be legally bound, hereby agree as follows:

ARTICLE 1.

DEFINITIONS: RULES OF INTERPRETATION

     1.1     Definitions.  As used in this Amendment, terms shall have the
meanings given to them in Section 1.1 of the Agreement, unless the terms are
otherwise defined herein.

     1.2     Rules of Interpretation.  The rules of interpretation contained in
Section 1.2 of the Agreement shall apply in this Amendment.

ARTICLE 2.

AMENDMENTS TO MEMBERSHIP INTERESTS PURCHASE AGREEMENT

     The Agreement is hereby amended as follows:

     2.1     Accounts.

             (a)     Section 7.2(g)(iii) of the Agreement, which states
"evidence of the closing or termination of each of the Accounts as of the
Closing Date", is hereby amended and restated in its entirety to read as
follows: "resolutions approving the closing or termination by Seller of each of
the Accounts within thirty (30) days after the Closing Date".

 

 

             (b)     Article 8 of the Agreement is hereby amended to add the
following as
Section 8.6:

             "8.6    Accounts.  Seller covenants and agrees to (i) close or
terminate the Accounts no later than thirty (30) days after the Closing Date,
(ii) deliver to Buyer within thirty (30) days after the Closing Date evidence of
the closing or termination by Seller of each of the Accounts, (iii) deliver to
Buyer within thirty (30) days after the Closing Date any sums due Buyer that are
deposited into the Accounts, or to account for such sums in the reconciliation
of Working Capital pursuant to Section 2.3, and (iii) from and after the Closing
Date cease issuing checks and drafts drawn upon the Accounts to Persons not
Affiliates of Seller or Buyer."

     2.2     Schedules.  The following Schedules to the Agreement are hereby
amended and restated in their entirety to read as set forth in Exhibit A to this
Amendment: Schedules 3.3, 4.2, 4.4, 4.12, 4.14, 4.16, 4.18, and 6.11.



ARTICLE 3.

REPRESENTATIONS AND WARRANTIES

     Seller and Buyer each represent and warrant to the other that:

          (a)     Authority.  It has all necessary limited liability company
power to enter into and deliver this Amendment and to perform its obligations
hereunder. The execution, delivery and performance by it of this Amendment has
been duly authorized by all necessary limited liability company action on its
part, and no other limited liability company proceedings on its part are
necessary to authorize this Amendment.

          (b)     Validity.  This Amendment has been, duly and validly executed
and delivered by it, and this Amendment constitutes a legally valid and binding
obligation enforceable against it in accordance with its respective terms,
except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar Laws now or hereinafter in effect
relating to creditors' rights generally, and general equitable principles
(whether considered in a proceeding in equity or at law).

ARTICLE 4.

GENERAL PROVISIONS

     4.1     Expenses.  Each Party shall pay its own costs and expenses incurred
in anticipation of, relating to and in connection with the negotiation and
execution of this Amendment.

      4.2     Further Actions.  Each Party shall execute, deliver, acknowledge
and file, or shall cause to be executed, acknowledged, delivered and filed, all
such further deeds, transfers, conveyances, assignments, assurances,
certificates and other documents and take, or cause to be

2

--------------------------------------------------------------------------------


taken, such other actions as may reasonably be requested by the other Party
pursuant to this Amendment.



     4.3     Binding Effect; Assignment.  This Amendment shall be binding upon
and inure to the benefit of, and be binding upon and enforceable against, the
Parties and their respective successors and permitted assigns, whether or not so
expressed. This Amendment is not assignable by any Party without the prior
consent of the other Party, and, except for assignments and transfers by
operation of Law, any attempt to assign this Amendment without such consent
shall be void and of no effect.

     4.4     Severability.  If any provision or portion of this Amendment, or
applications thereof, is held to be unenforceable or invalid by any court of
competent jurisdiction, the Parties shall negotiate an equitable adjustment in
the provisions of this Amendment with a view toward effecting the purpose of
this Amendment, and the validity and enforceability of the remaining provisions
or portions of this Amendment, or applications thereof, shall not be affected
thereby.

     4.5     Headings.  The headings herein have been inserted for convenience
of reference only and shall not in any manner affect the construction, meaning
or effect of anything herein contained nor govern the rights and liabilities of
the Parties.

     4.6     Counterparts.  This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement.

     4.7     Governing Law.  This Amendment shall in all respects be governed by
and construed in accordance with the laws of the State of Illinois, including
with respect to all matters of construction, validity and performance, without
giving effect to any choice of law rules thereof which may direct the
application of the laws of another jurisdiction.

     4.8     Consent to Jurisdiction, etc.

             (a)     Each Party hereby irrevocably and unconditionally submits,
for itself and its assets, to the exclusive jurisdiction of any state or federal
court located in the city of Chicago, Illinois in any action or proceeding
arising out of or relating to this Amendment or for recognition or enforcement
of any judgment relating hereto, and each Party hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such court to the extent permitted by
Law.

             (b)     Each Party hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Amendment in any state or federal
court located in the city of Chicago, Illinois. Each Party hereby irrevocably
waives, to the fullest extent permitted by Law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

     4.9     The Agreement in Effect. Except as expressly amended by this
Amendment, the Agreement shall remain in full force and effect. Upon the
execution and delivery hereof, the Agreement shall thereupon be deemed to be
amended as hereinabove set forth as fully and with

3

--------------------------------------------------------------------------------


the same effect as if the amendments to the Agreement made hereby were
originally set forth in the Agreement, but such amendments shall not operate so
as to render invalid or improper any action heretofore taken under the
Agreement.



[the remainder of this page intentionally left blank]



 

 

 

 

 

 



4

--------------------------------------------------------------------------------


 

     IN WITNESS WHEREOF, the Parties, intending to be legally bound, have caused
this First Amendment to Membership Interests Purchase Agreement to be executed
by their duly authorized representatives as of the date first written above.

CET TWO, LLC
  By: Wisvest Corporation
  Its Sole Member

By: /s/ William N. Beres
Name: William N. Beres
Title: Chief Financial Officer

TPF CALUMET, LLC
  By: TPF Power, Inc.,
  Its Manager

 

By: /s/ Daniel E. Lonergan
Name: Daniel E. Lonergan
Title: Vice President

 

 

 

 

 

 

Index of Amended Disclosure Schedules*

SCHEDULE 3.3          CONSENTS
SCHEDULE 4.2          PROJECT PERMITS
SCHEDULE 4.4          TAXES
SCHEDULE 4.12         CONTRACTS
SCHEDULE 4.14         ENVIRONMENTAL MATTERS
SCHEDULE 4.16         WORKING CAPITAL
SCHEDULE 4.18         REGULATORY STATUS
SCHEDULE 6.11         ENVIRONMENTAL INSURANCE INDICATIONS

*Amended Disclosure Schedules to the First Amendment to Membership Interests
Purchase Agreement are not being filed herewith. The Registrant undertakes to
furnish supplementally a copy of any omitted schedule to the Commission upon
request.